DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, and 4-7 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by de Frutos (US 2003/0137265).

Regarding claim 1,
De Frutos discloses (Figs. 1-3):
An anti-pinch method (Fig. 1-Fig. 3) for an apparatus for automatic movement of sliding windows (not shown, ¶0014) in a motor vehicle (not shown, ¶0015),  comprising a d.c. electric motor (Fig. 3, 20) having operating steps (drives motor up and down, ¶0018) wherein the motor (20) moves a window so that it slides along guides (not shown, ¶0015), said method comprising the steps of:
receiving at least one electrical quantity (via Fig. 1, 21-24, current sensing switches, ¶0023) of said motor (20);
counting a number oscillation periods (Figs. 4 and 5, ¶0038, ¶0040-¶0041) of said at least one electrical quantity (Back electromotive force, Figs. 6-7 and motor current, Figs. 4-5,  ¶0023-¶0025);
calculating an angular position (speed) of the motor as a function of the number of periods (over time) of the electrical quantity (BEMF, ¶0020-¶0026);
calculating a position of the window as a function of said angular position of the motor (Calculates motor speed, ¶0020-¶0026); and
reversing the direction of rotation of the motor if the position of said window falls within an anti-pinch zone  and the movement of the motor is at least partially blocked (¶0046),
receiving a plurality of electrical quantities of said motor (current, BEMF, ¶0044-¶0049, Fig. 8); and
selecting the electrical quantity (BEMF) in order to count said number of oscillation periods (Figs. 6 and 7, sampling, ¶0044-¶0049) of said electrical quantity (BEMF) in said plurality of electrical quantities received through a control signal (from input, ¶0044-¶0049), generated as a function of the operating steps of the motor (Fig. 8)comprising a state of arrest (Stop, ¶0028) in which the window is wound up by the motor and in which the window is wound down by the motor (¶0049), said electrical quantity being selected between an armature current (current, from switches 21-24, ¶0018) and a back electromotive force (BEMF, ¶0030-¶0036) of the motor (20), said back electromotive force of the motor being selected during a step of arrest of the motor (Fig. 8, 3rd sample, BEMF is measured right before the motor and window stop, ¶0044-¶0049).

Regarding claim 2,
De Frutos discloses (Figs. 1-3):
comprising counting half-periods of oscillation of said at least one electrical quantity (can freely sample time of detection, would be capable of accomplishing this, ¶0052).

Regarding claim 4,
De Frutos discloses (Figs. 1-3):
comprising converting said analog electrical quantities at input into digital electrical quantities (uses PLA to read in currents and show digitally on graph as shown in Figs. 5-8, ¶0018).

Regarding claim 5,
De Frutos discloses (Figs. 1-3):
An anti-pinch circuit device (Figs. 1-3) for controlling an apparatus for automatic movement of sliding windows (not shown, ¶0014) in a motor vehicle (not shown, ¶0015), comprising a d.c. electric motor (Fig. 3, 20) that moves a window so that it slides along guides (not shown, ¶0015), said device (Figs. 1-3) acting to drive said motor (20, ¶0017),
wherein said device implements the steps of the method (fig. 8, ¶0044-¶0049) according to claim 1.

Regarding claim 6,
De Frutos discloses (Figs. 1-3):
wherein said anti-pinch circuit device (Figs. 1-3) comprises an H-bridge (25) for driving said motor (20) and a module for measuring the current of the electric motor on a shunt path (41, ¶0018) connected to said H-bridge (25), as well as respective modules for measuring the back electromotive force of the motor during sliding upwards or towards the closing end-of-travel position and the back electromotive force of the motor during sliding downwards or towards the opening end-of-travel position  of the window (also, 41, ¶0049).

Regarding claim 7,
De Frutos discloses (Figs. 1-3):
wherein said H-bridge comprises a first branch (Figs. 1-3, M1) and a second branch (M2), which are associated to respective terminals of the motor (M1 and M2), comprising respective low-side (23 and 24 for M2 and M1) switches and high-side switches (21 and 22 for M2, and M1), in particular MOSFETs (¶0018), in which the current paths through said low-side switches of the H-bridge are coupled together (connected to common ground shown in Fig. 3), and set between them is a single shunt such as shunt path (all connected to common ground) between the connection to ground and said current paths (connected to common ground, ¶0018).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over de Frutos (US 2003/0137265) in view of Tanaka et al. (US 2011/0262112).

Regarding claim 3,
De frutos discloses the above elements from claim 1.
They do not disclose:
further comprising the steps of:
determining a frequency of the ripple pulses; and
filtering with an adaptive filter with cutoff frequency, which is, in particular, a function of a frequency of the ripple pulses, the electrical quantities  in order to suppress the low-frequency harmonic components.

However, Tanaka teaches (Fig. 4):
further comprising the steps of:
determining a frequency of the ripple pulses (Fig. 4, Sp, via 21 and 22); and
filtering with an adaptive filter (23) with cutoff frequency, which is, in particular, a function of a frequency of the ripple pulses (23), the electrical quantities  in order to suppress the low-frequency harmonic components (lets high frequency components pass through, ¶0093).

Regarding claim 3, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the anti-pinch window motor control circuit from de Frutos that measures current in order to measure the current and subsequently the back EMF in order to sense position to prevent pinching as taught by de Frutos (¶0045-¶0049) and utilize a an electric current detection unit with filter as taught by Tanka that also filters out low frequency components to produce a better signal as taught by Tanaka (¶0088-¶0091). This would enable a clearer reading of the BEMF which would make the anti-pinch device more robust and safer. 

Response to Arguments
Applicant's arguments filed 3/28/22 have been fully considered but they are not persuasive. 
Regarding applicant’s arguments pertaining to claims 1-2, and 4-7, applicant argues that the step of selecting the electrical quantity in order to count the number of oscillation periods of the electrical quantity in the plurality of electrical quantities received through the control signal generated as a function of operating steps of the motor comprises a state of arrest in which the window is wound up by the motor and in which the window is wound down by the motor is not taught by the Inoue or the De frutos reference, however, as examiner showed above in the rejection, de Frutos discloses these operation states in ¶0018, ¶0028,and ¶0049.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S LAUGHLIN whose telephone number is (571)270-7244. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S.L./Examiner, Art Unit 2846                                                                                                                                                                                                        

/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846